DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/485,981 (reference application), claims 1-8 from application 16/486,599 and claims  1-8 of application 16/486,264. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variants over each other.  For example, in claim 1 of both applications, applicant claims that both the absolute value of the countertorque becomes smaller in the instant application, and larger in 16,485,981.  Furthermore, in claim 3, the instant application teaches how “as the engine speed of the internal combustion engine becomes higher, the absolute value of the amplitude of the countertorque becomes smaller.” And application 16/485,981 teaches “as the engine speed of the internal combustion engine becomes higher, the absolute value of the countertorque becomes larger.”  However, this would seem to imply that whether the countertorque is larger or smaller is simply a design choice that would make the applications obvious variants over each other. 



16/485,964
16/485,981
16/486,599
16/486,264
1
A driving force control method for a hybrid vehicle equipped with an internal combustion engine, a driving force transmission mechanism for transmitting driving force of the internal combustion engine to drive wheels, and an electric motor coupled to the internal combustion engine and capable of outputting driving force to the driving force transmission mechanism, the driving force control method comprising an amplitude the countertorque becomes smaller.




The driving force control method as recited in claim 1, wherein the step of setting a countertorque includes:a sub-step of, under the condition that the engine speed of the internal combustion 




The driving force control method as recited in claim 1, wherein the step of setting a countertorque includes a sub-step of, under a condition that the average torque is constant, setting the countertorque such that, as the engine speed of the internal combustion engine becomes higher, the absolute value of the amplitude of  the countertorque becomes larger.
The driving force control method as recited in claim 1, wherein the step of setting a countertorque includes a sub-step of, under a condition that the average torque is constant, setting the countertorque such that, as the engine speed of the internal combustion engine becomes higher, the absolute value of the countertorque becomes larger.
The driving force control method as recited in claim 1, wherein the step of setting a countertorque includes a sub-step of, under a condition that the average torque is constant, setting the countertorque such that, as the engine speed of the internal combustion engine becomes higher, the absolute value of the countertorque becomes larger.
 The driving force control method as recited in claim 1, wherein the step of setting a countertorque includes a sub-step of, under a condition that the engine speed of the internal combustion engine is constant, setting the countertorque such that, as the average torque output by the internal combustion engine becomes higher, the absolute value of 

The driving force control method as recited in claim 1, wherein the step of setting a countertorque includes a sub-step of, under a condition that the average torque is constant, setting the countertorque such that, as the engine speed of the internal combustion engine becomes higher, the absolute value of the amplitude of the countertorque becomes smaller.
The driving force control method as recited in claim 1, wherein the step of setting a countertorque includes a sub-step of, under a condition that the average torque is constant, setting the countertorque such that, as the engine speed of the internal combustion engine becomes higher, the absolute value of the countertorque becomes smaller.
The driving force control method as recited in claim 1, wherein the step of setting a countertorque includes a sub-step of, under a condition that the engine speed of the internal combustion engine is constant, setting the countertorque such that, as the average torque output by the internal combustion engine becomes larger, 


A driving force control device for a hybrid vehicle equipped with an internal combustion engine, a driving force transmission mechanism for transmitting driving force of the internal combustion engine to drive wheels, and an electric motor coupled to the internal combustion engine and capable of outputting driving 




a countertorque setting part operable to set a countertorque for suppressing the estimated torque fluctuation component; andan electric motor control part operable to control the electric motor to output the an amplitdue of the countertorque becomes smaller.




The driving force control device as recited in claim 5, wherein the countertorque setting part is operable, under the engine speed of the internal combustion engine is constant, to set a negative control gain such that, as the average torque 




The driving force control device as recited in claim 5, wherein the countertorque setting part is operable, under a condition that the average torque is constant, to set the countertorque such that, as the engine speed of the internal combustion engine becomes higher, the absolute value of the amplitude of  the countertorque becomes larger.
The driving force control device as recited in claim 5, wherein the countertorque setting part is operable, under a condition that the average torque is constant, to set the countertorque such that, as the engine speed of the internal combustion engine becomes higher, the absolute value of the countertorque becomes larger.
The driving force control device as recited in claim 5, wherein the countertorque setting part is operable, under a condition that the average torque is constant, to set the countertorque such that, as the engine speed of the internal combustion engine becomes higher, the absolute value of the countertorque becomes larger.
The driving force control device as recited in claim 5, wherein the countertorque setting part is operable, under a condition that the engine speed of the internal combustion engine is constant, to set the countertorque such that, as the average torque output by the internal combustion engine becomes higher, the absolute value of the 

The driving force control device as recited in claim 5, wherein the countertorque G1:I11etting part is operable, under a condition that the average torque is constant, to set the countertorque such that, as the engine speed of the internal combustion engine becomes higher, the absolute value of the 


.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Allowable Subject Matter
Claims 1-16 are allowed.
Regarding claim 1, the prior art of record does not disclose alone or in combination:
A driving force control method for a hybrid vehicle equipped with an internal combustion engine, a driving force transmission mechanism for transmitting driving force of the internal combustion engine to drive wheels, and an electric motor coupled to the internal combustion engine and capable of outputting driving force to the driving force transmission mechanism, the driving force control method comprising the steps of:

setting a countertorque for suppressing the estimated torque fluctuation component; and controlling the electric motor to output the set countertorque,
wherein the step of setting a countertorque includes a sub-step of, under a condition that an engine speed of the internal combustion engine is constant, setting the countertorque such that, as the average torque output by the internal combustion engine becomes larger, an absolute value of an amplitude the countertorque becomes smaller.

Regarding claim 5, the prior art of record does not disclose alone or in combination:
A driving force control device for a hybrid vehicle equipped with an internal combustion engine, a driving force transmission mechanism for transmitting driving force of the internal combustion engine to drive wheels, and an electric motor coupled to the internal combustion engine and capable of outputting driving force to the driving force transmission mechanism, the driving force control device comprising:
an average torque estimation part operable to estimate an average torque output by the internal combustion engine;
a torque fluctuation component estimation part operable to estimate a torque fluctuation component of the torque output by the internal combustion engine;
a countertorque setting part operable to set a countertorque for suppressing the estimated torque fluctuation component; and
an electric motor control part operable to control the electric motor to output the set countertorque,


The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 5, the prior art of record does not disclose alone or in combination:
A driving force control method for a hybrid vehicle equipped with an internal combustion engine, a driving force transmission mechanism for transmitting driving force of the internal combustion engine to drive wheels, and an electric motor coupled to the internal combustion engine and capable of outputting driving force to the driving force transmission mechanism, the driving force control method comprising the steps of:
estimating an average torque output by the internal combustion engine; estimating a torque fluctuation component of the torque output by the internal combustion engine;
setting a countertorque for suppressing the estimated torque fluctuation component; and controlling the electric motor to output the set countertorque,
wherein the step of setting a countertorque includes a sub-step of, under a condition that an engine speed of the internal combustion engine is constant, setting the countertorque such that, as the average torque output by the internal combustion engine becomes larger, an absolute value of an amplitude the countertorque becomes smaller.
In the examiner’s opinion, this is a novel and non-obvious improvement over the state of the art in motor controls and hybrid vehicle systems and should be allowable for these reasons.

Conclusion

Goto et al. (US 2020/0062235) – driving force control method

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.S.L./               Examiner, Art Unit 2846                                                                                                                                                                                         
/KAWING CHAN/               Primary Examiner, Art Unit 2846